Citation Nr: 0420670	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

No further action will be taken with regard to the veteran's 
request for a hearing before the Board.  He did not appear 
for his hearing scheduled on June 23, 2004, and no 
explanation for his failure to report or a request to 
schedule a new hearing has been submitted in connection with 
this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The veteran asserts that he has PTSD due to witnessing and/or 
experiencing stressors of a non-combat origin (saw a fellow 
servicemember get shot and killed by German police during a 
bar fight in 1962 in or near Kaiserslautern, Germany, and 
witnessed another servicemember getting run over by an Army 
truck in 1963 in Caldrew, Germany).  He also claims he was 
arrested and roughed up by German police in the bar fight 
incident.  His service personnel and medical records indicate 
that he was stationed in Germany in 1962 and 1963.

The record shows that the RO did not forward this case to U. 
S. Center for Research of Unit Records (USASCRUR) in an 
attempt to verify any of the veteran's stressors based on the 
information he provided.  It appears that his stressor 
accounts remain somewhat vague factually, as he has not 
specified the exact dates for the events he cited.  However, 
he did name an individual shot by German police, a 
Specialist-4 Allison, and he identified a Specialist-4 Bailey 
as the person who was run over by the truck.  In order to 
comply with applicable regulation and manual provisions, as 
well as the precedent decisions of the U. S. Court of Appeals 
for Veterans Claims, the Board believes that additional 
development is required, to include stressor-verification 
development and the scheduling of the veteran for a VA 
examination to determine whether he has a DSM-IV diagnosis of 
PTSD based on his reported stressors and a complete review of 
all the evidence in the claims file.  The appellate record 
does not at this time contain sufficient medical evidence to 
decide this claim.  See 38 U.S.C.A. § 5103A(d)(1) and (2) 
(West 2002).

The Board notes as well that 38 C.F.R. § 3.304(f) was amended 
in March 2002 during the pendency of this appeal.  See 67 
Fed. Reg. 10332 (Mar. 7, 2002).  This regulation is 
specifically germane to the development and adjudication of 
this claim as the revision involves the standard of proof and 
the type of evidence necessary to substantiate a claim of 
service connection for PTSD based on non-combat/personal 
assault-type stressors.  It also specifically provides that 
VA will not deny this type of PTSD claim without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(3) (2002).

The record shows that the RO sent the veteran a PTSD-stressor 
development letter, but this letter predated the revised 
section 3.304(f)(3), and it did not specifically advise him 
in the manner described by this new regulation.  Given the 
other deficiencies described above with regard to the 
evidentiary development of this case, the Board finds that 
full and complete compliance with the amended section 
3.304(f)(3) is required.

The Board also notes that precedent holdings of the Court 
provide specific guidance for the adjudication of PTSD claims 
based on non-combat stressors, at issue in this case.  See 
Patton v. West, 12 Vet. App. 272 (1999) (verification of non-
combat stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In the Patton case, the Court found error 
in the Board's decision because it did not discuss the 
special evidentiary procedures for the development of PTSD 
claims based on non-combat stressors as established by VA 
guidelines.  Patton, 12 Vet. App. 272 (1999).  Where, as in 
this case, the claimant did not serve in combat and the 
claimed stressor is not related to combat, lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Id. citing West (Carelton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  In these types of cases, special development 
procedures for non-combat stressors are required pursuant to 
the M21-1 in order to provide the veteran-claimant every 
opportunity to verify the occurrence of the claimed stressor.  
See M21-1, Part III, Section 5.14 (Mar. 2002).

In light of the Court's precedent holdings, the Board finds 
it necessary to address the matter of whether there is 
sufficient corroboration of the veteran's stressors, in 
particular, the incident connected to the alleged bar fight 
and arrest/intimidation by German police, upon completion of 
the special development procedures under M21-1, Part III, 
Sec. 5.14, and upon completion thereof, further medical 
development to determine whether any "markers" or 
"behavioral changes" that occurred at or close in time to 
the alleged incident could possibly indicate the occurrence 
of a claimed stressor, as described in detail in the M21-1.

The Board is of course aware that the veteran has been less 
than precise in describing details of his alleged stressors; 
however, VA procedural due process requirements as well as by 
the regulation changes and Court decisions dealing with PTSD-
noncombat/assault cases sets forth specific and unambiguous 
development standards that must be met before the Board 
issues a final decision on the merits.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  The VBA should contact the veteran 
and inform him that he may submit any 
corroborating lay and/or additional 
medical evidence he may have pertaining 
to treatment for PTSD symptoms.  The VBA 
should assist the veteran in obtaining 
such evidence, as appropriate.

2.  In addition, the VBA should contact 
the veteran and inform him that he may 
submit any other corroborating evidence 
he may have pertaining to the alleged bar 
fight incident and all its particulars 
and well as the Army truck death of a 
servicemember, which he claims to have 
experienced during service.  The VBA 
should inform him that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The VBA should 
assist the veteran in obtaining such 
evidence, as appropriate.  In connection 
with this development, the VBA should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14 and 38 C.F.R. § 3.304(f)(3) 
for verification of a non-combat stressor 
are fully accomplished and documented in 
the claims folder, to include issuance of 
the special development letter to the 
veteran advising him of the steps 
necessary to verify his non-combat 
stressors.

Moreover, to the extent possible based on 
the information the veteran has provided, 
the VBA should pursue appropriate 
verification efforts through the USASCRUR 
or other military source in an attempt to 
verify whether the servicemembers the 
veteran named were killed in the bar 
fight and Army truck accident incidents, 
as described above.

3.  Following the above, the VBA must 
make a specific factual determination, 
based upon the complete record, with 
respect to whether one or more of the 
veteran's stressors occurred as he 
claims.  In rendering this determination, 
the attention of the VBA is directed to 
the law cited in the discussion above.  
If official service records or 
alternative records discussed in M21-1, 
Part III, Sec. 5.14 corroborate the 
veteran's allegations, the RO should 
specify that information.  The VBA should 
also indicate whether any behavioral 
changes that occurred at or close in time 
to the alleged incidents could possibly 
indicate the occurrence of a stressor and 
if so should decide whether this evidence 
needs interpretation by a clinician.

4.  Upon completion of the above, the VBA 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  A psychiatrist who has 
not previously examined, evaluated or 
treated the veteran, if feasible, should 
conduct this examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and, (2) whether there is a link between 
the current PTSD-symptomatology and the 
in-service stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged bar fight and arrest incident 
could possibly indicate the occurrence of 
an alleged in-service stressor.
A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  The veteran must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  After completion of the above, the 
VBA should readjudicate the claim with 
consideration given to all of the 
evidence of record.  Further, the 
readjudication of the claim must be in 
accord with the revised 38 C.F.R. 
§ 3.304(f), as amended in June 1999 and 
March 2002, which include the appropriate 
notice procedures set forth under the 
revised section § 3.304(f)(3) discussed 
above in this REMAND.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
representative an adequate supplemental 
statement of the case.  The VBA should 
then allow the veteran an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


